Citation Nr: 0112428	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Cruz A. Valentin, Esq.


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a June 1998 
rating decision by the RO in San Juan, Puerto Rico that 
denied the veteran's claim for service connection for 
posttraumatic stress disorder (PTSD).  In June 1999, the 
veteran filed a NOD and a SOC was issued in March 2000.  The 
appeal was perfected in April 2000.

The Board notes that the June 1998 rating decision awarded 
the veteran non-service connected pension benefits for 
schizophrenia, which has been rated as 100 percent disabling.  
This award is based upon the VA examination conducted in 
February and May 1998, which diagnosed the veteran as 
follows:

It is the unanimous opinion of the 
members of this board that although, we 
do not find the symptomatology of the 
veteran to be consistent with a diagnosis 
of post traumatic stress disorder, as 
stated previously in the report, the fact 
that this veteran was already showing 
symptoms of a neuropsychiatric condition 
that was initially diagnosed as anxiety 
and that deteriorated into a disorder of 
psychotic proportions, as was already 
determined back in 1974, relates the 
veterans neuropsychiatric disorder to his 
period of active military service.

Our diagnosis is the following:
Axis I:     Schizophrenic Disorder:
      Undifferentiated Type
Axis II:    Some Histrionic 
Personality
       Characteristics
Axis III:   None
Axis IV:   Psychological Stressors:
      Vietnam Combat exposure
Axis V:    GAF: 50

The Board notes that the veteran, in his VA Form 9 dated 
April 10, 2000, claims clear and unmistakable error (CUE) in 
the March 1971 rating decision.  However, this decision was 
subsumed by the Board's decision of May 23, 1975 and is thus 
not subject to collateral attack on the basis of CUE.  
Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998).  
Although the Board denied the veteran's claim for entitlement 
to service connection for schizophrenia in May 1975, the VA 
examination report of May 1998 may be submitted as new and 
material evidence claimed as sufficient to re-open this 
claim, should the veteran so desire.

In any event, the issue that has been certified on appeal, 
and is presently before the Board for consideration, is the 
veteran's claim for entitlement to service-connection for 
PTSD.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).

Furthermore, if the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors."

In this case, the record shows that in January 1998 the 
veteran submitted a claim for service connection for PTSD.  
Annexed to the veteran's claim was a personal statement 
reporting his experiences in Vietnam and a narrative report 
from a psychiatrist who diagnosed the veteran as having PTSD.

The veteran was examined in February and May 1998 for VA 
purposes.  He was diagnosed as having schizophrenic disorder 
related to his period of active military service.

A review of the evidence of record reveals that the veteran's 
service personnel records have not been associated with the 
claims file.  The veteran reports serving in the Company D of 
Battalion 39 of Combat Engineers in Vietnam from September 
1968 through August 1969.  He discusses several incidents, 
but does not provide specific dates for the occurrences.  
Because the veteran apparently did not engage in combat, 
these experiences must be corroborated by credible supporting 
evidence to meet the criteria required to establish service 
connection for PTSD.  He reports being assigned to a post 
known as L Z Baldy in Hoi An, where infantry and artillery 
troops were also assigned.  He states that he was required to 
perform mine sweeps on a daily basis.  He reports that 
approximately two weeks after his arrival, he observed a 
bicycle carrying 4 Vietnamese hit a land mine and explode.  
The veteran states that his company was moved to another post  
- L Z Snoopy.  He reports that on one occasion the camp was 
attacked by enemy mortar that caused the death of Sgt. 
Spencer, wounded "Duncan" and killed another soldier.  He 
states that his company killed approximately 8 Viet Cong.  He 
reports observing a buffalo attack and injure a lieutenant, 
who had to be taken away by helicopter.

It does not appear from the current record that the RO has 
attempted to verify whether any of these events took place.  
None of the foregoing events have been confirmed by evidence 
other than the veteran's own statements.  Before the Board 
enters its final determination in this matter, it would be 
useful to know whether the events the veteran described can 
be substantiated.  It is the Board's view that the events 
described by the veteran may be the subject of comment in the 
historical records of the veteran's unit.  Therefore, an 
attempt should be made to contact U.S, Armed Services Center 
for Research of Unit Records (USASCRUR) or other appropriate 
agency to verify the events the veteran has described.

As noted above, the claims file contains conflicting 
diagnoses of the veteran's condition.  While the findings of 
the VA examination determined that the veteran is 
schizophrenic, the veteran has submitted a report from a 
private physician that diagnoses him as suffering from PTSD.  
It appears that the private physician's medical records 
relating to the veteran have not been associated with the 
file.  In order for the RO to properly evaluate the veteran's 
claim, his updated medical records should be obtained and 
associated with the claims file.  

After the foregoing development has been accomplished, 
another examination of the veteran should be scheduled, to 
reconcile the conflicting diagnoses the veteran has received.  
Thereafter, the claim should be re-evaluated and a 
determination entered as to whether service connection for 
PTSD is warranted.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain the necessary 
authorizations from the veteran that would 
allow the RO to obtain and associate with 
the claims file copies of medical records 
pertaining to the veteran from all medical 
care providers who treated him for PTSD.  
In particular, the RO should attempt to 
obtain the medical records pertaining to 
the veteran from Alberto Rodriguez Robles, 
M.D., De Diego Esq. Orquideas #50 Oeste, 
Mayaguez, P.R.

3.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service, including 
dates, places, detailed descriptions of 
the events, his service units duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.

4.  Then the RO should contact any 
appropriate agency, including the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, VA 22150-
3197, to attempt to verify those events 
the veteran described as precipitating 
PTSD.  Any available documentation, as for 
instance operations reports and lessons 
learned or unit histories of the unit in 
which the veteran served in Vietnam 
between September 1968 and August 1969, 
that might corroborate the veteran's 
claimed stressors, should be obtained.  In 
this regard, particular attention should 
be directed toward records that could 
verify the following claimed stressors:

a. While stationed at L Z Baldy in 
Hoi An, with infantry and 
artillery troops, veteran was 
required to perform mine sweeps 
on a daily basis.

b. Approximately two weeks after 
arriving at L Z Baldy, veteran 
observed a bicycle carrying 4 
Vietnamese hit a land mine and 
explode.

c. Veteran's company was moved to L 
Z Snoopy, where camp was attacked 
by enemy mortar that caused the 
death of Sgt. Spencer, wounded 
"Duncan" and killed another 
soldier.

d. Company killed approximately 8 
Viet Cong.

e. Lieutenant injured when attacked 
by buffalo, had to be airlifted 
out for medical attention.

Moreover, if, as a result of any 
development undertaken by this Remand, 
it would be logical to contact other 
agencies to establish the occurrence of 
a stressful event, or to verify other 
events, that development should be 
accomplished.

5.  Next, the RO must make a specific 
determination, based upon the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  The RO 
must specifically render a finding as to 
whether the veteran " . . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or stressors 
in service it has determined are 
established by the record. In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

6.  Then, the veteran should be afforded a 
VA psychiatric examination.  The purpose 
of this examination will be to determine 
whether the complete record supports a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should 
express an opinion for the record as to 
whether the veteran's claimed stressor(s) 
from his military service are 
etiologically related to any current PTSD.  
The examining physician should 
specifically identify which stressor(s) 
are linked to any diagnosed PTSD, with 
reference to the stressor(s) determined by 
the RO to be established by the record.  
All tests deemed necessary by the examiner 
must be conducted, and the clinical 
findings and reasoning which form the 
basis of the opinions requested should be 
clearly set forth.  In the event the 
examiner finds that the veteran does not 
have PTSD, he or she should reconcile that 
conclusion with that of other physicians 
who may have differed with it.  The claims 
folder and a copy of this Remand must be 
made available to the examiner prior to 
the examination in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.

7.  After reviewing all the evidence, the 
RO should then enter its determination as 
to whether service connection for PTSD is 
warranted.

Thereafter, if the benefit sought on appeal remains denied, 
the veteran and his representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


